Appeal from a decision of the Workmen’s Compensation Board. Claimant and his wife are the owners of all the stock of the corporate employer, which operates a retail haberdashery store. Claimant alleges that he suffered a heart attack as the result of his work. He testified that while he was carrying a form and a coat to be used for window display, weighing 35 pounds, he suffered acute pains, which have been diagnosed as due to coronary thrombosis with posterior wall myocardial infarction. The board, reversing a Referee, dismissed the claim. There is proof both for and against this incident as a cause of the attack. Appellant cites many cases in which awards in situations like this have been made by the board and affirmed by the court; and there are many more such eases. But the court faces an entirely different problem when the board has found factually an association between the work and the heart attack and when it has not found such an association. As a matter of law there is substantial evidence in support of this decision; and we do not have authority to require the fact-finding power of the board to be exercised differently. Decision unanimously affirmed, without costs.